                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

MSP RECOVERY CLAIMS, SERIES, LLC;  )
and SERIES 16-08-483, a series of MSP Recovery
                                   )
Claims, Series LLC Series 15-09-335, LLC,
                                   )
a series of MSP Recovery Claims, Series LLC,
                                   )
                                   )
               Plaintiffs,         )                         Case No. 18 C 7849
                                   )
     v.                            )
                                   )                         Judge Robert W. Gettleman
ZURICH AMERICAN INSURANCE COMPANY, )
                                   )
               Defendant.          )

                         MEMORANDUM OPINION AND ORDER

       Plaintiffs MSP Recovery Claims, Series, LLC and Series 16-08-483 have brought a

second amended putative class action complaint against defendant Zurich American Insurance

Company claiming to be the assignees of legal claims held by various largely unidentified

Medicare Advantage Organizations (“MAOs”). Plaintiffs seek double recovery under the

Medicare Secondary Payor provisions of the Medicare Act, 42 U.S.C. § 1395y(b)(2)-(3)

(“MSPA”), for reimbursement of medical expenses that the various MAOs paid on behalf of

Medicare beneficiaries despite defendant’s alleged obligation to pay under the MSPA.

Defendant has moved under Fed. R. Civ. P. 12(b)(1) to dismiss the complaint for lack of

standing, and under Fed. R. Civ. P. 12(b)(6) for failure to state a claim. For the reasons

described below, defendant’s motion is granted.

                                        BACKGROUND

       Medicare is “the federal health insurance program for people who are 65 or older.”

MAO-MSO Recovery II, LLC v. State Farm Mutual Automobile Ins. Company, 935 F.3d 573,
577 (7th Cir. 2019). Many people receive benefits directly from the government from Medicare

Parts A and B, while others enroll in Part C under which their benefits are provided by private

entities known as MAOs. Id.; 42 U.S.C. § 1395w-21(a). The MAO receives a per capita

reimbursement from the government for each Medicare enrollee covered by the MAO. Id. The

amount of the reimbursement varies according to the characteristics of the individual enrollee as

well as other factors. Id.

       In 1980 Congress began enacting a series of amendments designed to “reduce Medicare

costs by making the government a secondary provider of medical insurance coverage when a

Medicare recipient has other sources of primary insurance coverage.” Brown v. Thompson, 374

F.3d 253, 257 (4th Cir. 2004). The MSPA provisions shift responsibility for medical payments

to other health plans, such as non-fault and liability insurance, which are considered “primary

plans.” Under the MSPA, for Part A and B enrollees, Medicare is “statutorily barred from

making payments for medical costs when an enrollee has benefited or is likely to benefit from

some other insurance or worker’s compensation plan.” MAO-MSO, 935 F.3d at 577-78. In

these situations, “Medicare is a secondary form of coverage that applies only to costs not covered

by the primary insurer.” Id. at 578. If the primary insurer fails to pay, Medicare is authorized

to make conditional payments to providers and then seek reimbursement from the primary

insurer. Id.; 42 U.S.C. § 1395y(b)(2)(B)(i). Medicare Part C has an analogous provision that

makes MAOs secondary payers where enrollees have some form of primary coverage. Id. 42

U.S.C. § 1394w-22(a)(4). And, like the government, MAOs are authorized by statute to make

conditional payments and then seek reimbursement later. Id. If the primary payer fails to

reimburse the secondary payer (either Medicare or an MAO) for benefits it should have

                                                2
provided, the MSPA establishes a private right of action that permits some private plaintiffs to

sue for double damages. 42 U.S.C. § 1395y(b)(3)(A).

                                           DISCUSSION

       Plaintiffs in the instant case are not MAOs, but rather assert that they are assignees of

claims that belonged to MAOs. In particular, plaintiffs allege that they have assignments to

pursue seven “exemplar” claims from Medicare enrollees that plaintiffs identify by their initials:

J.Z.; P.D.; L.R.; C.F.; E.D.; A.C. and J.M. Plaintiffs allege that each of these enrollees were

injured in an accident, an MAO made conditional payments for medical services, and that the

MAO “assigned” its reimbursement claim to plaintiffs. As to J.Z., plaintiffs allege that

defendant was the primary payer responsible because it provided no-fault insurance to an

unnamed individual or entity that covered J.Z.’s medical expenses. As to the other six

“exemplar” individuals, plaintiffs allege that defendant is the primary payer as a result of funding

a lawsuit settlement on behalf of the insured tortfeasor.

       Defendant first challenges plaintiffs’ standing to bring the exemplar claims. “Standing is

an essential element of Article III’s case or controversy requirement.” Apex Digital, Inc. v.

Sears, Roebuck & Co., 572 F.3d 440, 443 (7th Cir. 2009). Because it is a jurisdictional

requirement, plaintiffs bear the burden of establishing standing and, because it is “not a mere

pleading requirement but rather an indispensable part of the plaintiffs’ case, it must be supported

in the same way as any other matter on which the plaintiff[s] bear[] the burden of proof, i.e., with

the manner and degree of evidence required at the successive stages of the litigation.” Id.

       Attacks on jurisdiction, and standing, come in two forms. A facial challenge to the

court’s jurisdiction requires “only that the court look to the complaint and see if the plaintiff has

                                                  3
sufficiently alleged a basis of subject matter jurisdiction.” Id. In contrast, a factual challenge

“lies where the complaint is formally sufficient but the contention is that there is in fact no

subject matter jurisdiction.” Id. (Internal quotations omitted). When considering a motion that

raises a factual challenge to jurisdiction, the court may look beyond the jurisdictional allegations

and consider whatever evidence that has been submitted. Id.

       Defendant raises both a facial and factual challenge to plaintiffs’ standing. With respect

to the T.D., L.R., C.F., E.D., A.C., and J.M. exemplars, plaintiffs allege that they received an

assignment to pursue these claims from Health Insurance Plan of Greater New York (“HIP”).

As defendant correctly argues, however, the purported assignment, which plaintiffs attach to

their second amended complaint as an exhibit, is not so clear. The definition of the assigned

claims provides (emphasis added):

       Assignor wishes to assign to Assignee all, right, title, interest in and ownership of
       Medicare Recovery Claims that can be asserted against Assignor’s members,
       enrollees and/or contracted providers, and excluding Medicare Recovery Claims
       that, as of the Effective Date, have been assigned to and/or are being pursued by
       other recovery vendors, including but not limited to the Rawlings Group . . ..

       Plaintiffs’ complaint conveniently ignores this language when describing the

assignments. The assignment documents contain no list of which claims were assigned to it and

which were excluded. The complaint fails even to acknowledge the exclusion by alleging that

the six exemplar claims were assigned to plaintiffs and not to the Rawlings Group or any other

recovery vendor. Absent such an allegation, the complaint fails to survive a facial challenge.

       Moreover, even if the court were to infer that plaintiffs are alleging that the six exemplars

were assigned to them and not “carved out” of the general assignment, defendant has provided

letters from the Rawlings Group indicating that it has received assignments from HIP for the

                                                  4
E.Z., A.C., and J.M. claims, and defendant has indicated that Rawlings is pursing the other three

claims as well. Plaintiffs have offered no evidence to refute these letters or defendant’s claims,

nor have they asked for an evidentiary hearing to present evidence to defeat defendant’s claims.

Consequently, the court concludes that plaintiffs lack standing to bring the P.D., L.R., C.F., E.D.,

A.C. and J.M. claims.

       That leaves the J.Z. claim. According to the complaint, J.Z. was enrolled in a Medicare

Advantage Plan issued by Network Health Insurance Corporation (“NHIC”), which is an MAO.

The complaint alleges that J.Z. was injured in an accident and that J.Z.’s accident-related medical

costs and expenses were covered under a “no-fault policy issued by defendant.” NHIC

allegedly paid the medical bills, entitling it to reimbursement from defendant. The complaint

further alleges that NHIC assigned its right to reimbursement to plaintiffs.

       Unlike the HIP assignment, the NHIC assignment contains no carve-out provision.

Thus, plaintiffs’ allegations that the J.Z. claim has been assigned to it is sufficient to support

standing. There is, however, a more fundamental problem with this claim. Plaintiff alleges

generally that J.Z.’s medical costs and expenses were covered under an insurance policy issued

by defendant. The complaint contains no more information about that policy, but in the briefing

defendant has submitted evidence, and plaintiffs appear to admit, that the policy in fact was

issued by Universal Underwriters Insurance Company, not defendant. Thus, plaintiffs have

named the wrong defendant. Plaintiffs’ only response to this evidence is to ask for leave to

amend the complaint a fourth time.

       “The Federal Rules of Civil Procedure allow for one amendment as of right and directs

district courts freely to give leave for further amendments when justice so requires.” MAO-

                                                   5
MSO, 935 F.3d at 581; Fed. R. Civ. P. 15(a). After the first amendment, the court has discretion

to deny leave to amend. Id.

       As defendant points out, the instant complaint is not plaintiffs’ third attempt to establish

standing and a claim, but actually their ninth. They filed two separate suits against defendant in

the Southern District of Florida raising the same claims. In each of those suits, in the face of

motions to dismiss, plaintiffs elected to replead. See MSP Recovery Claims, LLC v. Zurich

American Ins. Co., Civil No. 1:17-cv-24013 (S.D. Fla.); MSP Recovery Claims, Series LLC v.

Zurich American Ins. Co., Civil No. 17-cv-24015 (S.D. Fla.). After their third attempt in each

case was challenged by motion, plaintiffs voluntarily dismissed the cases and then filed the

instant case in this district. Nine attempts to establish standing and plead a cause of action is

enough. The court denies leave to amend.

       For the reasons described above the court grants defendant’s motion to dismiss [Doc. 40].

The case is dismissed without prejudice. Leave to amend is denied.



ENTER:         December 18, 2019



                                              __________________________________________
                                              Robert W. Gettleman
                                              United States District Judge




                                                 6
